Citation Nr: 0308892	
Decision Date: 05/12/03    Archive Date: 05/20/03

DOCKET NO.  01-05 233A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York




THE ISSUE

The propriety of the initial 10 percent evaluation assigned 
for the veteran's service-connected post-traumatic stress 
disorder (PTSD).




REPRESENTATION

Appellant represented by:  (To be clarified)








ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from August 1943 to March 
1946.  

This matter came to the Board of Veterans' Appeals (Board) 
from a January 2001 decision by the RO that established 
service connection for PTSD and assigned a 10 percent 
evaluation for the disorder.  



REMAND

A review of the record shows that the Jewish War Veterans was 
appointed as the veteran's representative in March 1946.  

During the course of this appeal, memoranda have been 
submitted both by that organization and the Disabled American 
Veterans (whom the veteran apparently contacted in 
conjunction with this appeal).  

The Board points out that, under 38 U.S.C.A. § 7105 (b)(2) 
(West 2002) and 38 C.F.R. §§ 14.631 (c), 20.601 (2002), not 
more than one recognized organization will be recognized at 
any one time in the prosecution of a claim.  

As such, the Board finds that clarification is necessary in 
this case, in that the veteran must designate one recognized 
organization as his representative for his appeal.  

The Board is also of the opinion that an updated examination 
would be helpful in order to evaluate the current severity of 
the veteran's PTSD.  

Finally, the Board notes that during the course of this 
appeal, the Veterans Claims Assistance Act of 2000 
(hereinafter VCAA or the Act), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) and implementing regulations (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), were enacted, 
and modified VA's duties to notify and assist claimants.  
38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002); 38 C.F.R. 
§ § 3.159(a)-(c) (2002).  The RO should ensure that the 
dictates of the VCAA are met prior to additional adjudication 
of this claim.  

Accordingly, this case is hereby remanded to the RO for the 
following actions :

1.  The RO should take appropriate steps 
to furnish the veteran with a copy of VA 
Form 21-22 (Appointment of Veterans 
Service Organization As Claimant's 
Representative) with instructions that he 
designate one service organization as his 
representative in this matter.  

2.  The RO then should take appropriate 
steps to contact the veteran and afford 
him the opportunity to identify or submit 
any additional pertinent evidence in 
support of his claims.  Based on his 
response, the RO should attempt to 
procure copies of all records which have 
not previously been obtained from any 
identified treatment sources.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  

3.  The veteran should be afforded an 
additional VA psychiatric examination in 
order to determine the current severity 
of his service-connected PTSD.  All 
pertinent symptomatology and findings 
should be reported in detail.  The claims 
file must be made available to and 
reviewed by the examiner prior to the 
requested study and the examination 
report should reflect that such a review 
was made.  

4.  The RO should review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R.§  3.159 
(2002).  

5.  Thereafter, the RO should review the 
issue on appeal and undertake any other 
indicated development.  If any benefit 
sought on appeal remains denied, then the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case that addresses the issue of an 
initial rating of the veteran's service-
connected PTSD as discussed in Fenderson 
v. West, 12 Vet. App. 119 (1999), to 
include consideration of "staged" 
ratings.  The veteran and his 
representative should be afforded an 
adequate opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1 Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  




